Case 3:19-cv-02369-M Document 2 Filed 10/07/19   Page 1 of 11 PageID 3
Case 3:19-cv-02369-M Document 2 Filed 10/07/19   Page 2 of 11 PageID 4
Case 3:19-cv-02369-M Document 2 Filed 10/07/19   Page 3 of 11 PageID 5
Case 3:19-cv-02369-M Document 2 Filed 10/07/19   Page 4 of 11 PageID 6
Case 3:19-cv-02369-M Document 2 Filed 10/07/19   Page 5 of 11 PageID 7
Case 3:19-cv-02369-M Document 2 Filed 10/07/19   Page 6 of 11 PageID 8
Case 3:19-cv-02369-M Document 2 Filed 10/07/19   Page 7 of 11 PageID 9
Case 3:19-cv-02369-M Document 2 Filed 10/07/19   Page 8 of 11 PageID 10
   Case 3:19-cv-02369-M Document 2 Filed 10/07/19                  Page 9 of 11 PageID 11



         54.       Despite Plaintiff demanding that the calls stop on multiple occasions, Defendant

continued its pattern of harassment and abuse, and made it clear to Plaintiff that Defendant

would call from its automatic telephone dialing system as often as it liked.

         55.       There is no way to describe Defendant's violation of the law other than willful or

knowing. As a result, Plaintiff should be awarded treble damages of $1 ,500 per violation for the

harassment and abuse Defendant put him through.

         56.       Defendant repeatedly placed non-emergency telephone calls to Plaintiffs cellular

telephone using an automatic telephone dialing system or prerecorded or artificial voice without

Plaintiffs prior express consent in violation of federal law, including 47 U.S.C §

227 (b )(I )(A)( iii).

         WHEREFORE, Plaintiff respectfully demands a jury trial on all issues so triable,

judgment against Conn Appliances, Inc. for statutory damages of $500 per violation, actual

damages, treble damages of $1,500 per call, enjoinder from further violations of these parts, and

any other such relief the Court may deemjust and proper.



                                                Respectfully submitted,

                                                s/ Sharon K. Campbell
                                                Sharon K. Campbell
                                                Texas Bar Number: 3717600
                                                3500 Oak Lawn Avenue, Suite 110
                                                Dallas, TX 75219
                                                Telephone: (214) 351-3260
                                                Facsimile: (214) 443-6055
                                                Sharon@sharonkcampbell.com
                                                Local Counsel for Plaintiff

                                                and

                                                s/Joshua R. Kersey
                                                Joshua R. Kersey

                                                   9
..   Case 3:19-cv-02369-M Document 2 Filed 10/07/19      Page 10 of 11 PageID 12



                                       Texas Bar Number: 24090206
                                       MORGAN & MORGAN, PA
                                       201 North Franklin Street, ih Floor
                                       Tampa, Florida 33602
                                       Telephone: (813) 225-5505
                                       Facsimile: (813) 222-2490
                                       JKersey@ForThePeople.com
                                       CheyenneReed@ForThePeople.com
                                       JSherwood@ForThePeople.com
                                       LCrouch@ForThePeople.com

                                       Attorneys for Plaintiff




                                          2
                 Case 3:19-cv-02369-M Document 2 Filed 10/07/19                                                                              Page 11 of 11 PageID 13
JS 44 (Rev 02/19)                                                              CIVIL COVER SHEET                                                 8 • 1 9 l~ V.,. 2 3 6 9 M
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is reqmred for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                        DEFENDANTS
 DESMOND EVERETT,

     (b)   County of Residence of First Listed Plaintiff             Kaufman
                                                                                                                                                            '0/ltl~C fS ! ____________________
                                                                                                                                                                          It1J!. '
                                                                                                                                                           Fht Listed Defendant                _
                                                                     ---------------------
                                (EXCEPT IN US. PLAINTIFF CASES)                                                                                                                         'ESONLY)
                                                                                                                         NOTE:       IN LAND CONDEMNATIO                   CASES,R~f~ll'Bf'                            '')

                                                                                                                         Attmooy::::OHANDrnv CVEDr_ ~~- ~'~.~-~-J ~~;L. l
     (C)   Attorneys (Firm Name, Address, and Telephone Number)
 Sharon K. Campbell, Esq.
 3500 Oak Lawn Avenue, Suite 205
 Dallas, TX 75219
                                                                                                                                                                                LiT-                     7 2019
II. BASIS OF JURISDICTION (Place an "X"inOneBoxOnlyJ                                                   III. CITIZENSHIP OF PRINCIPA P,· ,, ·.                                               :: ,, . ~~W,'~il!.if!n.l.!_l§_DX
                                                                                                                                                                                                                          .. V~rPl intiff
                                                                                                                   (For Diversity Cases Only)                            ................ ______ ~r.bef~t)
0 I      U.S. Government              ~ 3 Federal Question                                                                                   PTF             DEF                                                     PTF . '"DEF
            Plaintiff                           (U.S. Government Not a Party)                                Citizen oflbis State                  ~ I        0     I   Incorporated or Principal Place               0 4        ~4
                                                                                                                                                                          of Business In lbis State

0 2      U.S. Government              0 4     Diversity                                                      Citizen of Another State             0 2        0      2   Incorporated and Principal Place              0 5        0 5
            Defendant                           (Indicate Citizenship ofParties in Item III)                                                                               of Business In Another State

                                                                                                                                                  0 3        0      3   Foreign Nation                                0 6        0 6

IV. NATURE OF SUIT (Place an "X" inOneBoxOnlyJ                                                                                                                Click here for:              :of Suit Code Illrn+;nno
F· <e.
0   II 0 Insurance                     PERSONAL INJURY                    PERSONAL INJURY                   [0 625 Drug Related Seizure                0 422 Appeal28 USC !58                  0 375 False Claims Act
0   120 Marine                       0 310 Airplane                     0 365 Personal Injury -                    of Property 21 USC 881              0 423 Withdrawal                        0 376 Qui Tam (31 USC
0   130 Miller Act                   0 315 Airplane Product                     Product Liability           [o 690 Other                                     28 usc !57                               3729(a))
0   140 Negotiable Instrnment                Liability                  0 36 7 Health Care/                                                                                                    0 400 State Reapportionment
0   !50 Recovery of Overpayment      0 320 Assault, Libel &                    Pharmaceutical                                                                                                  0 410 Antitrust
         & Enforcement ofJ~dgmen1            Slander                           Personal Injury                                                       I0  820 Convri!!ht<                       0 430 Banks and Banking
0   151 Medicare Act                 0 330 Federal Employers'                  Product Liability                                                       0 830 Patent                            0 450 Commerce
0   152 Recovery of Defaulted                Liability                  0 368 Asbestos Personal                                                        0 835 Patent - Abbreviated              0 460 Deportation
         Student Loans               0 340 Marine                               Injury Product                                                               New Drug Application              0 4 70 Racketeer Influenced and
         (Excludes Veterans)         0 34 5 Marine Product                      Liability                                                              0 840 Trademark                                CorruptOrgrutizations
0   !53 Recovery of Overpayment              Liability                   PERSONAJ,.·PROPERTY                                                                                                   0 480 Consumer Credit
         of Veteran's Benefits       0 350 Motor Vehicle                0 370 Other-Fraud                   I0   710 Fair Labor Standards              0   861    HIA (!395ft)                 0 485 Telephone Consumer
0   160 Stockholders' Suits          0 355 Motor Vehicle                0 371 Truth in Lending                        Act                              0   862    Black Lung (923)                    Protection Act
0   190 Other Contract                     Product Liability            0 380 Other Personal                 0   720 Labor/Management                  0   863    DIWC/DIWW (405(g))           0 490 Cable/Sat TV
0   195 Contract Product Liability   0 360 Other Personal                      Property Damage                        Relations                        0   864    SSID Title XVI               0 850 Securities/Commodities/
0   196 Franchise                           Injury                      0 385 Property Damage                0   740 Railway Labor Act                 0   865    RSI ( 405(g))                       Exchange
                                     0 362 Personal Injury -                  Product Liability              0   751 Family and Medical                                                        ~ 890 Other Statutory Actions
                                            Medical M;up;.actice                                                      Leave Act                                                                0 891 Agricultural Acts
                                                                                                             0   790 Other Labor Litigation                                                    0 893 Environmental Matters
0 210 Land Condenmation              0 440 Other Civil Rights               Habeas Corpus:                   0   791 Employee Retirement               0 870 Taxes (U.S. Plaintiff             iO 895 Freedom oflnformation
0 220 Foreclosure                    0 441 Voting                       0   463 Alien Detainee                       Income Security Act                     or Defendant)                            Act
0 230 Rent Lease & Ejectment         0 442 Employment                   0   510 Motions to Vacate                                                      0 871 IRS-Third Party                   0 896 Arbitrarion
0 240 Torts to Land                  0 443 Housing/                             Sentence                                                                     26 usc 7609                       0 899 Administrative Procedure
0 24 5 Tort Product Liability              Accommodations               0   530 General                                                                                                               Act/Review or Appeal of
0 290 All Other Real Property        0 445 Amer. w/Disabilities-        0   535 Death Penalty                                                                                                         Agency Decision
                                           Employment                       Other:                           0 462 Naturalization Application                                                  0 950 Constitutionality of
                                     0 446 Amer. w/Disabilities-        0   540 Mandamus & Other             0 465 Other Immigration                                                                  State Statutes
                                           Other                        0   550 Civil Rights                       Actions
                                     0 448 Education                    0   555 Prison Condition
                                                                        0   560 Civil Detainee -
                                                                                Conditions of
                                                                                Confinement
V. ORIGIN (Place an "X" in One Box Only)
);!( I   Original          0 2 Removed from                 0    3     Remanded from                 0 4 Reinstated or             0 5 Transferred from                 0 6 Multidistrict                  0 8 Multidistrict
         Proceeding             State Court                            Appellate Court                       Reopened                      Another District                     Litigation -                      Litigation -
                                                                                                                                           (specifY)                            Transfer                          Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         47 U.S. C. § 227 et seq
VI. CAUSE OF ACTION                     1-:B~r:,_ie..:::f:.:..de::.sc:..:!:!P::.i. . : : t i ! . . : o n : : o : . : f : . . . c : : . a u : . . ; s e : . : : : : l . . - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                         Vofthe Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq
VII. REQUESTED IN     0                        CHECK IF THIS IS A CLASS ACTION                                   DEMAND$                                            CHECK YES only if demanded in complaint:
     COMPLAINT:                                UNDER RULE 23, F.R.Cv.P.                                                                                             JURY DEMAND:                     )!(Yes           ONo

VIII. RELATED CASE(S)
                                            (See instructions):
      IF ANY                                                            JUDGE                                                                              DOCKET NUMBER
DATE                                                                        SIGNATURE OF ATTORNEY OF RECORD
                                                                            /s/ Sharon K. Campbell, Esq_
FOR OFFICE USE ONLY

    RECEIPT#                    AMOUNT                                          APPLYING IFP                                            JUDGE                                   MAG. JUDGE
                                                                                                                                                                                                  -------------------
